 


109 HCON 94 IH: Commending Paul Rusesabagina for his courage and bravery in saving hundreds of lives from the genocide in Rwanda, and for other purposes.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 94 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Tancredo submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Commending Paul Rusesabagina for his courage and bravery in saving hundreds of lives from the genocide in Rwanda, and for other purposes. 
 
Whereas in August 1993, the government of President Juvenal Habyarimana in Rwanda and the Rwandan Patriotic Front (RPF) signed a peace agreement, paving the way for a power-sharing arrangement and the return of Rwandan refugees to their country; 
Whereas shortly after signing the peace agreement, President Habyarimana deliberately and systematically delayed the setting up of the coalition government as agreed to by the parties, expanded the training of extremist groups, and intensified hate radio through Radio Mille Collines; 
Whereas according to a report of the United Nations Mission in Rwanda (UNAMIR), on November 5, 1993, at a meeting chaired by President Habyarimana, the government decided to provide weapons, including grenades and machetes, to the interhamwe and other militia groups, with a directive to kill Tutsis, and, according to the same report, distribution of the weapons began that same month; 
Whereas on January 6, 1994, General Romeo Dallaire, commander of United Nations forces in Rwanda, reported to his superiors at the United Nations that the militias intended to kill a large number of Tutsi and moderate Hutu civilians, and he informed those at the United Nations responsible for peacekeeping operations that he intended to seize the arms and asked for United Nations protection for the informant who provided the information; 
Whereas on January 12, 1994, General Dallaire was told by United Nations headquarters that the United Nations mandate did not give him the authority to seize the arms cache and the United Nations would not provide protection to the informant, and instead, General Dallaire was ordered to provide the information to President Habyarimana and the ambassadors of Belgium, France, and the United States; 
Whereas the security situation in Rwanda deteriorated rapidly in late February 1994, with the slaughter of 70 civilians in Kigali, the capital of Rwanda; 
Whereas on April 7, 1994, the Rwandan Armed Forces and the interhamwe militia unleashed genocide against Tutsi civilians and moderate Hutu politicians, during which hundreds of thousands of innocent civilians, including women and children, were massacred; 
Whereas beginning on April 7, hundreds of Rwandans, most of them Tutsi or Hutu threatened by Hutu Power supporters, took shelter at the Mille Collines, a luxury hotel in central Kigali owned by Sabena Airlines; 
Whereas the hotel’s Dutch manager, who was evacuated from Kigali, left the hotel in the care of Paul Rusesabagina, a Hutu, who negotiated his way, miraculously unharmed, from his home to the hotel in a hotel van, along with his family and a few friends; 
Whereas the Mille Collines was physically undefended, with interhamwe bands surrounding the hotel grounds and the six outside telephone lines of the hotel switchboard cut off by the Hutu Power authorities; 
Whereas the number of refugees packed into the rooms and corridors came close to a thousand, and it was periodically announced by Hutu Power authorities that they would all be massacred; 
Whereas Rusesabagina worked through diverse middlemen to keep the hotel cellars well stocked, and bribed military command officials with beer to keep them from killing the refugees under his roof; 
Whereas Rusesabagina also traded beer for sweet potatoes and rice to keep the refugees in the hotel from starving, and the refugees drank from the hotel swimming pool to keep from dying of thirst; 
Whereas Rusesabagina discovered an old fax line which the Hutu Power authorities had not managed to cut off, and would stay up every night using the line to send faxes to and calling President of the United States Bill Clinton, the French Foreign Ministry, the King of Belgium, and other influential figures, describing the terror engulfing Rwanda; 
Whereas On April 23, Lieutenant Apollinaire Hakizimana of the Department of Military Intelligence arrived at the hotel at 6:00 a.m. and ordered Rusesabagina to turn out everyone who had sought shelter there, giving Rusesabagina only one half hour to comply with his instructions; 
Whereas Rusesabagina and several of the occupants began telephoning various colonels and anyone else in the regime they could think of who could overturn Lieutenant Hakizimana’s orders; 
Whereas before the half hour had elapsed, a colonel from the Rwandan National Police arrived to end the siege and to oblige the lieutenant to leave; 
Whereas similar attempts were made to lay siege upon the Mille Collines hotel and kill its inhabitants; 
Whereas Rusesabagina saved many more lives by continually sending those he trusted to rescue other families and friends with the hotel vans and to bring them back to the hotel; 
Whereas Rusesabagina set out to defy the killers by appealing to their passion for power, acknowledging that they could choose not only to take life away but also to extend the gift of retaining it, and used his negotiating skills to persuade them to spare the lives of many; 
Whereas Rusesabagina’s courage is summed up in his own account of his actions: People became fools. I don’t know why. I kept telling them, I don’t agree with what you’re doing. . . . I’m a man who’s used to saying no when I have to. That’s all I did—what I felt like doing. Because I never agree with killers. . . . I refused, and I told them so.; and 
Whereas none of the people who took shelter at the Mille Collines hotel was killed, beaten, or taken away during the genocide because of Rusesabagina’s courage, bravery, cleverness, and willingness to negotiate to save everybody he could: Now, therefore, be it 
 
That the Congress— 
(1)commends Paul Rusesabagina for his courage and bravery exhibited through his efforts to save scores of Tutsis and moderate Hutus in the Mille Collines hotel, as Oskar Schindler saved scores of European Jews during the Holocaust; 
(2)recognizes that Rusesabagina sought to save everyone he could, even if it meant negotiating with those who wanted to kill them; 
(3)understands the great risks taken by Rusesabagina in using his resources and contacts to ensure the safety of so many; 
(4)recognizes that Rusesabagina’s willingness to refuse violence in the face of such monstrous actions saved as many as a thousand lives, and resulted in one of the greatest examples of human courage and bravery of our time; 
(5)acknowledges the heroic work of many other Rwandans and international human rights activists for their campaign to stop the genocide in Rwanda; and 
(6)remembers the victims of the genocide that occurred in 1994 in Rwanda and pledges to work to ensure that such an atrocity does not take place again. 
 
